Appeal from a judgment of the Supreme Court (Feldstein, J.), entered June 22, 2007 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of refusing a direct order, making threats, damaging state property, and obstructing visibility into his cell. Finding petitioner’s procedural challenges to be without merit, Supreme Court dismissed the petition. Petitioner now appeals.
Petitioner primarily contends that he was improperly denied the right to call a social worker employed by the Office of Mental *1174Health—who had previously met with him—as a witness to testify as to his mental health status at the time of the incident. However, the record establishes that the Hearing Officer had already conducted a confidential interview with an Office of Mental Health psychologist who, with the benefit of all of petitioner’s records, provided information pertaining to petitioner’s mental health status. Under these circumstances, the Hearing Officer properly found that any testimony by petitioner’s requested witness would have been redundant (see Matter of Williams v Goord, 36 AD3d 1033, 1033 [2007]; Matter of Johnson v Goord, 268 AD2d 732 [2000]). Petitioner’s remaining contentions have been considered and determined to be without merit.
Peters, J.P., Spain, Lahtinen, Kane and Stein, JJ., concur. Ordered that the judgment is affirmed, without costs.